WOLFE, Justice.
I concur in the result. I think it sufficient to rest my concurrence on the ground that the defendant by not objecting to the amendment made to the complaint before entering his plea to the information is by statute conclusively presumed to have waived any irregularity or defect in amending the complaint. Section 105 — 16—2, Utah Code Annotated 1943, provides:
“No defect or irregularity in or want or absence of any proceeding or statutory requirement, prior to the filing of an information or indictment, including the preliminary hearing, shall constitute prejudicial error and the defendant shall be conclusively presumed to have waived any such defect, irrigularity, want or absence of proceeding or statutory requirement, unless he shall before pleading to the information or indictment specifically and expressly object to the information or indictment on such ground. Whenever the consent of the state to any waiver by the defendant is required, such consent shall be conclusively presumed, unless the state before or at the time the defendant pleads to the information or indictment expressly objects to such waiver.”
Furthermore, conceding that the complaint charged the crime to have been committed on the 8th day of July, 1949, *121but the defendant was convicted under an information charging the crime to have been committed on the 16th day of July, 1949, the defendant waived his right to a preliminary hearing on the offense charged in the information by not moving to quash the information. Sec. 105 — 23—10, U. C. A. 1943. Having made no objection to the amendment made to the complaint at the preliminary hearing nor at the arraignment, the defendant cannot now be heard to say that the proper procedure was not followed in making the amendment to the complaint. Moreover, the record not showing the circumstances under which the amendment to the complaint was made, the presumption is that it was regularly and properly made.